Citation Nr: 1423060	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-44 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) education benefits, in an amount to be determined, to include whether the debt was properly created.

(The issues pertaining to the Veteran are the subject of a separate decision.)


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to June 1967.  The appellant is the Veteran's son.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the VA Regional Office (RO) and Education Center in Atlanta, Georgia.

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.


REMAND

In a November 2010 substantive appeal, the appellant requested a personal hearing before the Board at the RO in Winston-Salem, North Carolina.  A Board hearing was scheduled for May 26, 2011.  The appellant failed to report to the hearing, but notification of the hearing was sent to a mailing address of his from many years ago.  The most recent mailing address supplied by the appellant is located in Fayetteville, North Carolina, on "B." Court.  Additionally, the appellant appears to receive correspondence at the Veteran's Fayetteville mailing address, which is a P.O. Box.  Given that the appellant probably did not receive sufficient notice of the scheduled hearing, and since these types of hearings are scheduled by the RO, this case is REMANDED to the RO for the following action:

The RO should schedule the appellant for a Board hearing at the RO in accordance with the docket number of this appeal.  Notice of the hearing should be mailed to the appellant's most recent mailing address and also to the Veteran's mailing address if the appellant cannot be located.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

